Citation Nr: 0930403	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
liver dysfunction.  

2.  Entitlement to service connection for a heart disorder to 
include as due to asbestos exposure and hepatitis C with 
liver dysfunction.  

3.  Entitlement to service connection for a low back disorder 
to include as due to asbestos exposure and hepatitis C with 
liver dysfunction.  

4.  Entitlement to service connection for a bilateral leg 
disorder to include as due to asbestos exposure and hepatitis 
C with liver dysfunction.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1976 through May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This claim was previously before the Board in 
September 2008 at which time it was remanded for more 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As was noted in the September 2008 Board remand, the Veteran 
was diagnosed with hepatitis C as early as May 1998.  A 
review of the record also shows that the Veteran reportedly 
had no tattoos during his enlistment examination in July 
1976, but had several tattoos during his separation 
examination in April 1977.  As tattoos are considered a risk 
factor for hepatitis C, the RO scheduled a VA examination for 
January 2006.  The Veteran failed to report to the January 
2006 scheduled examination and the Veteran's wife requested 
that the veteran be rescheduled for another examination in 
March 2006.  In February 2006 correspondence the Veteran 
explained that he could not make the January 2006 scheduled 
appointment because he was incarcerated.  Another examination 
was scheduled for March 2006 and the Veteran failed to report 
to this examination as well.  The Veteran's wife indicated 
that the veteran was in prison but would be released in 
January 2007.  In September 2008 the Board remanded this case 
so that the Veteran could be afforded a VA examination.  


Pursuant to the September 2008 Board remand, the Veteran was 
scheduled for another VA examination in November 2008, but in 
October 2008 the Veteran's wife cancelled this appointment 
stating that the Veteran was still incarcerated.  In October 
2008 correspondence the Veteran indicated that he was still 
incarcerated but was scheduled to be released from prison in 
July 2009.  

A November 2008 Report of Contact documents contact between 
VA and VA Medical Center personnel to the effect that the 
Veteran was never sent notice in reference to the recently 
scheduled VA examination because he was incarcerated.  In the 
November 2008 supplemental statement of the case, the 
Veteran's incarceration was noted as the reason for the 
failure to obtain an examination and medical information that 
was necessary to decide the claims.  

VA's ability to provide assistance to incarcerated veterans 
is limited by the circumstances of the veteran's 
incarceration.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
Nevertheless, VA adjudicators must "tailor their assistance 
to the peculiar circumstances of confinement.  [Incarcerated 
veterans] are entitled to the same care and consideration 
given to their fellow veterans."  Bolton, 8 Vet. App. at 
191, quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The medical evidence in this case is insufficient to decide 
the Veteran's claim.  VA is obligated to assist him in 
obtaining evidence or explain its exhaustive but unsuccessful 
attempts to obtain that evidence.  Bolton, id.  On remand, 
the AMC/RO should fully address the efforts taken to obtain 
an examination of the Veteran as well as the possibility of 
obtaining a medical opinion without an examination as to each 
claim.  

As above, the Veteran indicated that he would be released 
from prison in July 2009.  In view of this, the Veteran 
should be scheduled for VA examinations to determine whether 
his hepatitis C was incurred during his military service and 
to obtain opinions as to the claims of service connection on 
a secondary basis.  

If it is determined that the Veteran is still incarcerated, 
the AMC/RO should take reasonable steps to attempt to 
schedule an examination, to include conferring with prison 
authorities to determine whether the Veteran can be escorted 
to a VA facility for an examination or examined in prison by 
appropriate personnel.  

Accordingly, the case is REMANDED for the following action:

1.  After contacting the Veteran to 
determine whether he is still 
incarcerated, schedule the Veteran 
for a VA examination to determine the 
current nature and likely etiology of 
his hepatitis C with liver 
dysfunction.  

If the Veteran is no longer 
incarcerated, the AMC/RO should 
schedule the Veteran for the 
requested examination.

If the Veteran is still incarcerated, 
the AMC/RO should determine which 
state official has the authority to 
respond to its requests for an 
examination and obtain a definitive 
answer from that official and 
document that response in the claims 
file. 

When the Veteran is examined, the 
claims folder must be made available 
to the examiner for review.  The 
examiner's attention is directed to 
the service treatment records showing 
no tattoos during the July 1976 
enlistment examination and several 
tattoos during the April 1977 
separation examination.  

Based on the examination and review 
of the record, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's hepatitis C with liver 
dysfunction is etiologically related 
to his military service, to include 
the tattoos he received during 
service.  The rationale for all 
opinions expressed must also be 
provided.

If it is determined that the 
Veteran's hepatitis C with liver 
dysfunction is related to his 
service, the examiner should 
determine the current nature and 
likely etiology of the Veteran's 
heart disorder, low back disorder, 
and leg disorder and the 
relationship, if any, between those 
conditions and the Veteran's 
hepatitis C with liver dysfunction.  

Based on the examination and review of the 
record, the examiner is requested to 
express an opinion as to the following:  

(a) whether it is at least as likely as not 
that any currently diagnosed heart 
disorder, low back disorder, or bilateral 
leg disorder is causally related to the 
Veteran's hepatitis C or;

(b) whether it is at least as likely as not 
that any currently diagnosed heart 
disorder, low back disorder, or bilateral 
leg disorder is directly related to 
service?

Complete rationale for any opinion 
expressed should be provided.    

2.  If the Veteran is still 
incarcerated and it is determined 
that it is not possible to afford him 
a VA examination, the AMC/RO should 
consider whether it can obtain the 
requested medical opinions without an 
examination.  If that is the case, 
the AMC/RO should forward the claims 
file to an appropriate VA physician 
and request that the questions posed 
in paragraph 1 are answered.  

3.  The efforts to obtain an 
examination and opinion should be 
fully documented.  After the 
development requested above has been 
completed to the extent possible, the 
AMC/RO should readjudicate the 
appellant's claims.  If any benefit 
sought continues to be denied, the RO 
should issue a supplemental statement 
of the case (SSOC) to the Vet and his 
representative. Thereafter, if 
appropriate, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


